In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, dated April 9, 1959, dismissing the writ, after a hearing, and remanding him to respondent’s custody. Relator is imprisoned under a judgment of the County Court, Kings Comity, rendered November 19', 1953, convicting him, upon his plea of guilty, of. robbery in the first degree, and sentencing him, as a third felony offender, to serve a term of 15- to 20 years. Order affirmed, without costs. Relator seeks relief from his sentence as a third felony offender, apparently on the ground that on the two prior felony convictions (upon proof of which he was adjudged a third offender and so sentenced) judgment was pronounced without compliance with the provisions of section 480 of the Code of Criminal Procedure. If it be assumed that relator’s contention is correct, the order appealed from must nevertheless be affirmed. Relator is detained by virtue of the final judgment of a competent tribunal of criminal jurisdiction, and his prior convictions, not having been vacated upon an application directed to them, were properly considered under section 1941 of the Penal Law in sentencing him as a third offender (People ex rel. Emanuel v. McMann, 7 N Y 2d 342). Counsel assigned by this court argues that the order appealed from should be reversed and the matter remitted for further proceedings because the record does not contain sufficient proof to permit a proper review. If the only ground for relief asserted by relator is the one referred to above, then the record presented is sufficient. If, however, relator wishes to urge some other grounds not disclosed by the record, he may *977if so advised make application for another writ upon which his further claims of error may he presented. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ., concur.